Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J), rendered November 13, 2002, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Where, as here, a defendant elects to present evidence of his innocence, his failure to call certain significant witnesses in support of his defense may be brought to the jury’s attention by the prosecutor on summation, provided that the prosecutor’s comments are not made in bad faith and are merely efforts to persuade the jury to draw inferences supporting the People’s position (see People v Tankleff, 84 NY2d 992, 994-995 [1994]). Contrary to the defendant’s contention, such comments do not constitute an impermissible effort to shift the burden of proof (see id.; People v Duncan, 2 AD3d 455 [2003]; People v Billups, 307 AD2d 323 [2003]; People v Rivera, 292 AD2d 549 [2002]).
The majority of the defendant’s remaining challenges to the prosecutor’s remarks on summation are unpreserved for appellate review (see CPL 470.05 [2]; People v Scotti, 220 AD2d 543 [1995]). In any event, while some of the challenged remarks may have been improper, they did not deprive the defendant of a fair trial and do not warrant reversal of the judgment in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6] [a]; People v Oglesby, 7 AD3d 736 [2004], lv denied 3 NY3d 679 [2004]).
The defendant’s remaining contention is without merit. Prudenti, P.J, Ritter, Fisher and Lifson, JJ., concur.